DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
i) reservoir (claim 11); 
ii) the control unit (claims 14 and 15); 
iii) the sensor (claim 14); 
iv) a connection between the control unit and the sensor (claim 14); 
v) the control unit being connected to the injecting means (claim 14); 
vi) the image acquisition means (claim 15); 
vii) a thermal image (claim 15); 
viii) a flow sensor (claim 15); 
ix) a camera (claim 16); and,
x) a thermographic camera (claim 16), 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0289565 (Cadieux; provided to the Office by Applicant in an IDS). 
Re. claim 1: Cadieux discloses a method for filling a cartridge (70) for an aerosol generating device with a liquid, comprising the step of providing a cartridge comprising a container (6) and an absorbent element (22, [0051]) arranged in the container; the container comprising a bottom (15) and a lateral wall which rises from the bottom (see, for example, figure 7); the method being characterized in that it comprises: arranging a dispensing end of at least one cannula (250) between the lateral wall of the container and the absorbent element; and injecting a dosed quantity of liquid in the container through the cannula.
Re. claim 2: Cadieux discloses wherein the absorbent element (22, [0051]) is put in contact with or in proximity of the lateral wall of the container (6) and wherein the step of arranging the dispensing end of the cannula between the lateral wall of the container and the absorbent element comprises: arranging the dispensing end of the cannula in contact with the lateral wall of the container; reciprocally moving the cannula and the cartridge by sliding the dispensing end of the cannula along the lateral wall of the container (see, for example, figure 7 and/or figures 11d-f).
Re. claim 3: Cadieux discloses the step of arranging the dispensing end of the cannula facing the lateral wall of the container, before arranging the dispensing end of the cannula in contact with the lateral wall of the container (see, for example, figure 7 and/or figures 11d-f). 
Re. claim 4: Cadieux discloses wherein the step of reciprocally moving the cannula and the cartridge by sliding the dispensing end of the cannula along the lateral wall of the container comprises the sliding of the dispensing end of the cannula towards the bottom of the container (see, for example, figure 7 and/or figures 11d-f).  
Re. claim 5: Cadieux discloses wherein the cannula has a longitudinal development axis and wherein the container has a longitudinal development along a respective development axis; the step of reciprocally moving the cannula and the cartridge is carried out by maintaining the development axis of the cannula and the development axis of the container parallel to one another (see, for example, figure 7 and/or figures 11d-f).  
Re. claim 6: Cadieux discloses wherein the step of reciprocally moving the cannula and the cartridge comprises the moving of the cannula and maintaining the cartridge stationary (see, for example, figure 7 and/or figures 11d-f).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0289565 (Cadieux; provided to the Office by Applicant in an IDS).  
Re. claim 7: Cadieux discloses a method for filling a cartridge (70) for an aerosol generating device with a liquid, comprising the step of providing a cartridge comprising a container (6) and an absorbent element (22, [0051]) arranged in the container; the container comprising a bottom (15) and a lateral wall which rises from the bottom (see, for example, figure 7); the method being characterized in that it comprises: arranging a dispensing end of at least one cannula (250) between the lateral wall of the container and the absorbent element; and injecting a dosed quantity of liquid in the container through the cannula. And, Cadieux discloses wherein the absorbent element (22, [0051]) has a predetermined height (see, for example, element 22 as depicted in figures 7, 11, 12 17) and is arranged in contact with the bottom (15) of the container (6); the step of arranging the dispensing end of the cannula (250) between the lateral wall of the container and the absorbent element (see, for example, figures 7, 11 and 12) provides for arranging the dispensing end of the cannula at a distance from the bottom of the container. 
	The dispensing end of Cadieux’s cannula extends a distance from the bottom (15) of the container (6), but Cadieux does not particularly disclose wherein the distance of the dispensing end of the cannula from the bottom of the container ranges between 30 percent and 70 percent of the height of the absorbent element (22, [0051]). However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the dispensing end of the cannula relative to the height of the absorbent element so as to optimize the infusion rate thereof. Obviously, if the dispensing end is too low or too high relative to the absorbent element, liquid will not be effectively or efficiently infused into the absorbent element and this would tend to increase the time required to fill a cartridge.

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadieux as applied to claim 1 above, and further in view of U.S. Patent No. 3,343,616 (Fellows). 
Re. claim 8: Cadieux discloses a method for filling a cartridge (70) for an aerosol generating device with a liquid, comprising the step of providing a cartridge comprising a container (6) and an absorbent element (22, [0051]) arranged in the container; the container comprising a bottom (15) and a lateral wall which rises from the bottom (see, for example, figure 7); the method being characterized in that it comprises: arranging a dispensing end of at least one cannula (250) between the lateral wall of the container and the absorbent element; and injecting a dosed quantity of liquid in the container through the cannula. Cadieux also discloses arranging the dispensing end of a first cannula (250) between the lateral wall of the container (6) and the absorbent element (22, [0051]) and injecting the dosed quantity of liquid in the container through the first cannula (250). However, Cadieux does not particularly disclose a second cannula having a dispensing end. 
	Fellows teaches a plurality of cannulas (24) used to inject dosed quantities of liquid into a container (11).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the filling apparatus disclosed by Cadieux to include the multiple cannulas of Fellows. One of ordinary skill in the art would have been motivated to make this modification because this would enable Cadieux’s container to be more quickly filled.  

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadieux and Fellows as applied to claim 8 above, and further in view of U.S. Patent Application Publication No. 2011-0200718 (Swertvaegher).  
Re. claim 9: Cadieux as modified by Fellows discloses injecting dosed quantities of liquid into a container, but the combination does not particularly disclose simultaneously injecting liquid through first cannula and second cannulas. 
	Swertvaegher teaches simultaneously injecting viscous liquid through first and second outlet openings (62, 63, and [0034], second sentence). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified cannulas of the above combination of Cadieux and Fellows to include the simultaneous discharge capability of Swertvaegher. One of ordinary skill in the art would have been motivated to make this modification because this would increase the effective flow rate of the liquid being injected into the container, thus reducing the time needed to fill the container. 
Re. claim 12: Cadieux discloses wherein the dispensing end of the cannula (250) is wedge-shaped.




Claim(s) 10, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadieux.
Re. claim 10: Cadieux discloses a device (figure 10a, 10b) for filling a cartridge (70) for an aerosol generating device with a liquid, which cartridge comprises a container (6) and an absorbent element (22, [0051]) arranged in the container and the container comprises a bottom (15) and a lateral wall (see, for example, figure 7) which rises from the bottom; the device comprising at least one cannula (250) and being characterized in that it comprises: at least one seat ([0088], last sentence, [0091], last sentence) shaped to receive a cartridge; moving means (246) for reciprocally moving the cartridge and the cannula from and towards an operative position in which a dispensing end of the cannula (250) is arranged between the lateral wall of the container and the absorbent element; injecting means for injecting a dosed quantity of a liquid in the cannula, when the cartridge and the cannula are in the operative position ([0098], last two sentences).  
Re. claim 11: Cadieux discloses a reservoir ([0102], last sentence) for a liquid and wherein the injecting means put the reservoir and the cannula in fluid communication for providing a dosed quantity of liquid from the reservoir and injecting said dosed quantity in the cannula. It is old and well known that pressure differentials facilitate movement of fluid. The particular manner in which a pressure differential is generated would have been a matter of design choice to one having ordinary skill in the art. 
Re. claim 13: Cadieux discloses  (Currently amended) The device (3) according to claim 10, comprising: a wheel (262) rotating about a vertical axis, which wheel comprises a plurality of said seats, each shaped to receive a cartridge ([0088], last sentence, [0091], last sentence); a plurality of cannulas which rotate about the vertical axis of the wheel, the rotation of the cannulas being in phase with the rotation of the wheel; each cannula facing a seat of the wheel so that the cartridges and the cannulas  are mutually movable from and towards the operative position ([0105]).  
Re. claim 14: Cadieux discloses a control unit (C); a sensor for detecting the presence of the cartridge in the seat ([0073]), in which sensor is connected to the control unit to provide the detected data to the control unit; the control unit being connected to the injecting means for controlling the injecting means on the basis of the data detected by the sensor ([0073]). 

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadieux as applied to claim 10 above, and further in view of U.S. Patent No. 8,807,176 (Hilliard). 
Re. claim 15: Cadieux discloses a device (figure 10a, 10b) for filling a cartridge (70) for an aerosol generating device with a liquid, which cartridge comprises a container (6) and an absorbent element (22, [0051]) arranged in the container and the container comprises a bottom (15) and a lateral wall (see, for example, figure 7) which rises from the bottom; the device comprising at least one cannula (250) and being characterized in that it comprises: at least one seat ([0088], last sentence, [0091], last sentence) shaped to receive a cartridge; moving means (246) for reciprocally moving the cartridge and the cannula from and towards an operative position in which a dispensing end of the cannula (250) is arranged between the lateral wall of the container and the absorbent element; injecting means for injecting a dosed quantity of a liquid in the cannula, when the cartridge and the cannula are in the operative position ([0098], last two sentences). Cadieux also discloses a control unit (C); image acquisition means (1204) for capturing at least one image of the cannula and of the cartridge, when they are moved towards the operative position and an image of the cartridge after the insertion of the liquid ([0126]); the control unit being connected to the image acquisition means and to the flow sensor for evaluating if the cartridge contains the correct dosed quantity of liquid, after the injection of the liquid into the cartridge ([0126]). 
However, Cadieux does not particularly disclose a flow sensor for measuring the quantity of liquid passing through the cannula. 
Hilliard teaches flow sensors (16, 26) that measure the quantity of liquid passing through conduits (12, 23) and ultimately through a nozzle. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Cadieux to include the flow meter(s) of Hilliard. One of ordinary skill in the art would have been motivated to make this modification because this would provide Cadieux with information regarding the amount of liquid that is being injected into a cartridge. This information could then be compared by a controller to determine whether operational parameters are being met. This, in turn, would increase the operational efficiency of the device.  
Re. claim 16: Cadieux discloses wherein the image acquisition means comprise: a camera that acquires at least one image of the cannula and of the cartridge for evaluating the correct mutual positioning of the cannula and of the cartridge when they are moved towards the operative position ([0126]); a thermographic camera that acquires the thermal image of the cartridge after the insertion of the liquid. 
Cadieux does not disclose a thermographic camera, however insofar as Cadieux contemplates “cameras or other optical detecting mechanisms that detect optical characteristics of the cartridge units and transmit the detected optical characteristics to a controller ‘C’”, the provision of a thermographic camera would be obvious to one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 3,324,904 (Crothers), which discloses a filling machine. 
2.) U.S. Patent No. 7,059,104 (Taylor), which discloses a cartridge filling system. 
3.) U.S. Patent No. 10,214,306 (Slurink et al.), which discloses a filling station for containers. 
4.) U.S. Patent No. 10,299,495 (Moreau), which discloses a device for co-metering. 
5.) U.S. Patent Application Publication No. 2002/0063215 (Yagita), which discloses an inspection system.  
6.) U.S. Patent Application Publication No. 2006/0251783 (D’Esposito et al.), which discloses simultaneous injection.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753